Citation Nr: 0946102	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to 
August 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.


FINDINGS OF FACT

1.  The evidence does not show any current residuals as a 
result of the Veteran's fractured skull in-service.

2.  The evidence does not relate the Veteran's chronic 
headaches to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of a skull 
fracture have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Criteria for service connection for headaches have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran has filed a claim for service connection for 
headaches and other residuals of a fractured skull.  

Service treatment records confirm that the Veteran was struck 
from behind by a motorcycle while walking to his barracks in 
July 1974.  The Veteran was knocked to the ground, injuring 
his leg and striking his head.  However, it was very clearly 
noted on the hospitalization summary that the Veteran denied 
any loss of consciousness at the time he was admitted to the 
hospital and there was no evidence from the scene of the 
accident that would suggest any loss of consciousness.  A 
neurological examination was administered upon the Veteran's 
arrival at the hospital which was completely normal.  
Additionally, skull x-rays were taken at that time that were 
found to be entirely normal.  

The Veteran was hospitalized for ten days during which time 
he was placed on bed rest with periodic neurological checks.  
The morning after the accident, a neurological examination 
was again completely normal.  On the seventh day of 
hospitalization, the Veteran specifically denied any 
headaches.  At discharge from the hospital, the Veteran was 
found to be completely well, and his examination was 
completely normal.  In pertinent part, the discharge 
diagnosis was left basilar skull fracture.

In January 1975, the Veteran sought medical treatment with 
the complaint that he was developing headaches when reading 
or watching television.  It was noted that the Veteran had 
not previously worn glasses.  He underwent an eye examination 
several weeks later where he again reported headaches when 
doing close work, and he was prescribed glasses.  Following 
the prescription of glasses there is no record of any 
additional complaints of headaches being advanced during the 
Veteran's remaining seven months in service. 

Following service, the Veteran's claims file is void of any 
medical treatment records for a number of years.  In February 
2003, the Veteran filed his claim, in which he indicated that 
he had not been treated for his headaches professionally, but 
rather had been using non-prescription, over-the-counter 
medication.  He also noted that he had recently enrolled in 
the VA health care system.  In May 2003, the Veteran reported 
having had headaches at least weekly since he fractured his 
skull in service.

VA treatment records show that the Veteran has sought 
treatment for headaches since about 2003.  In December 2003, 
the Veteran was seen by a VA neurologist who was noted that 
he had chronic headaches at that time.  The Veteran described 
the in-service incident involving the motorcycle to the 
neurologist, and stated that he had lost consciousness for 
approximately three days and was in the hospital for 
approximately a week.  The Veteran then stated that he had 
been having the current type of headache for approximately 8-
9 years (placing the onset in the 1994-95 range); and he 
added that prior to that time he had had mild headaches.  
After a physical examination, the neurologist rendered the 
impression of chronic headaches, questionable tension type, 
not typical of vascular, rule out degenerative arthritis in 
the neck; however, he provided no opinion as to the etiology 
of the Veteran's headaches.

In December 2003, a CT of the Veteran's head was normal, 
although there was deviation of the nasal septum noted; and 
x-rays of the Veteran's skull in May 2004 revealed a normal 
skull.  An MRI also revealed degenerative joint disease in 
the Veteran's cervical spine.  VA treatment records since 
2003 continue to show complaints of headaches off and on.
  
In September 2009, the Veteran was evaluated by a VA examiner 
who noted the nondisplaced, occult basilar skull fracture 
that occurred in service in 1974.  She indicated that the 
basilar skull fracture condition had healed and also noted 
that no headaches were noted during the post-injury 
hospitalization.  At the examination, the Veteran reported 
having headaches since 1988 or 1989 that were progressively 
worsening.  Following a thorough examination and a review of 
the Veteran's claims file, the examiner opined that the 
Veteran's left basilar skull fracture had healed without any 
residuals.  She then diagnosed the Veteran with chronic 
tension cephalgia; and, while she was unable to determine the 
exact etiology of the cephalgia, she opined that it was less 
likely than not that it was related to the Veteran's in-
service skull fracture.

The Board acknowledges the Veteran's belief that his current 
headaches are related to his being struck by a motorcycle in 
service; however, as a lay person, the Veteran is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his current headache disorder and 
an event in service.  

However, while the Veteran is not medically qualified to give 
a medical opinion, he is considered competent to describe 
symptoms of his headaches, as they may be diagnosed by their 
unique and readily identifiable features.  Thus, the Veteran 
would be competent to testify as to the onset of his 
headaches or to show that his headaches had been continual 
since service, since a person is uniquely qualified to 
identify when he is having a headache. 

In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  Additionally, the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc; and 
the Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  However, the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(2006).  It is also noted that the Veteran's credibility 
affects the weight to be given to his testimony, and it is 
the Board's responsibility to determine the appropriate 
weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) 
(finding that the weight and credibility of evidence "is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In this case, the Veteran statements as to the onset of his 
headaches have varied significantly throughout his claims 
file.  In his May 2003 statement, the Veteran indicated that 
he had had weekly headaches since the motorcycle incident in 
service, but he had not sought professional treatment for 
them.  At a December treatment session the Veteran reported 
that his headaches had become bad over the previous 8-9 years 
(although he reported having mild headaches prior to that), 
placing the onset of the headaches around 1994 or 1995.  
Then, at his VA examination in September 2009, the Veteran 
reported that the onset of his headaches was in 1988 or 1989.

The wide discrepancies between the various dates the Veteran 
has reported for the onset of his headaches calls into 
question his accuracy as a historian.  The credibility of the 
Veteran's statements is further undermined by the fact that 
he reported at the December 2003 neurology consultation that 
he was unconscious for approximately three days following the 
accident in service, when it is clearly shown in the service 
treatment records that there was no evidence of any loss of 
consciousness, much less being unconscious for three days.  
As such, the Board concludes that the Veteran's historical 
testimony is not credible and it therefore cannot serve to 
establish continuity of symptomatology.

In this case, while it is undisputed that the Veteran injured 
his head in service, there is no record of treatment for 
headaches for several decades following service, and there is 
no evidence of any residuals from the fractured skull.  While 
the lack of treatment records is not in and of itself 
dispositive of a claim, it is a factor that may be 
considered; and, in this case, when combined with the medical 
opinion of record that found it less likely than not that the 
Veteran's current headache condition was related to his 
accident in service; and the conclusion that the Veteran's 
statements are not sufficiently credible to support a finding 
of continuity of headaches since service, the evidence is 
clearly against the Veteran's claim.

As such, the Veteran's claim of entitlement to service 
connection for chronic headaches is denied. 

With regard to the associated claim of entitlement to service 
connection for residuals of a skull fracture; the VA examiner 
found no residuals existed; and aside from his assertion of 
headaches, the Veteran has not specifically alleged that any 
other residual symptoms have arisen from the motor vehicle 
accident in service.

A review of the Veteran's application for service connection 
shows that the Veteran only claimed fractured skull.  
However, service connection may not be granted for an acute 
injury; rather, it may only be granted for a chronic 
disability.  In this case, a CT of the Veteran's skull showed 
it to be normal in 2003 with the exception of a deviated 
septum.  

The Board finds that no evidence of any residuals of the 
Veteran's fractured skull has been presented; and, in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the Veteran's 
claim of entitlement to service connection for a fractured 
skull is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained and there is no 
allegation that the Veteran has received any private medical 
treatment.  The Veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the Veteran was scheduled for a 
hearing before the Board, but he failed to appear when 
scheduled; and he later withdrew his hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for residuals of a skull fracture is 
denied.

Service connection for headaches is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


